REASONS FOR ALLOWANCE
Claims 3-14 are allowed over the prior art. The following is an examiner’s statement of reasons for allowance:  The prior art taken as a whole neither discloses nor renders obvious the claim combination comprising a gear unit to be mounted in a vehicle, the gear unit further comprising: a housing configured to store oil; a partition disposed inside the housing, the partition defining a first oil chamber and a second oil chamber, the partition having a through-hole that allows the first oil chamber to communicate with the second oil chamber; a helical gear configured to rotate during running of the vehicle, the helical gear being disposed inside the first oil chamber, the helical gear having an angled tooth, a tip of the angled tooth drawing an addendum circle, a bottom of the angled tooth drawing a root circle, both of the addendum circle and the root circle defining a virtual circumferential plane, wherein the through-hole coincides with a portion of the virtual circumferential plane in an axial direction parallel to a central axis of the helical gear, and when the helical gear rotates in conjunction with the running of the vehicle, the oil flows from the second oil chamber into the first oil chamber so that an oil level of the first oil chamber becomes higher than an oil level of the second oil chamber; and a motor having a rotor, the motor being disposed inside the second oil chamber, wherein a lower edge of the rotor is positioned higher than a lower edge of the through- hole, as required by claim 3; and  a gear unit to be mounted in a vehicle, the gear unit comprising: a housing configured to store oil; a partition disposed inside the housing, the partition defining a first oil chamber and a second oil chamber, the partition having a through-hole that allows the first oil chamber to communicate with the second oil chamber; a motor having a rotor, the motor being disposed inside the second oil chamber, wherein a lower edge of the rotor is positioned higher than a lower edge of the through-hole; and a helical gear configured to rotate during running of the vehicle, the helical gear being disposed inside the first oil chamber, the helical gear having an angled tooth angled in a rotational direction configured to draw the oil from the second oil chamber to the first oil chamber via the through- hole when the helical gear rotates in conjunction with forward running of the vehicle, a tip of the angled tooth drawing an addendum circle, a bottom of the angled tooth drawing a root circle, and both the addendum circle and the root circle defining a virtual circumferential plane, wherein the through-hole coincides with a portion of the virtual circumferential plane in an axial direction parallel to a central axis of the helical gear, and when the helical gear rotates in conjunction with the running of the vehicle, the oil flows from the second oil chamber into the first oil chamber so that an oil level of the first oil chamber becomes higher than an oil level of the second oil chamber, as required by claim 4. Yasue et al. (U.S. Patent No. 4,495,830 A) and One et al. (U.S. P.G. Publication No. 2019/0249764 A1) do not individually or in combination disclose or render obvious the claim combination comprising, inter alia, the through-hole coincides with a portion of the virtual circumferential plane in an axial direction parallel to a central axis of the helical gear, and when the helical gear rotates in conjunction with the running of the vehicle, the oil flows from the second oil chamber into the first oil chamber so that an oil level of the first oil chamber becomes higher than an oil level of the second oil chamber; and a motor having a rotor, the motor being disposed inside the second oil chamber wherein a lower edge of the rotor is positioned higher than a lower edge of the through-hole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D YABUT whose telephone number is (571)270-5526.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL D YABUT/Primary Examiner, Art Unit 3656